

114 S553 RS: End Modern Slavery Initiative Act of 2015
U.S. Senate
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 363114th CONGRESS2d SessionS. 553IN THE SENATE OF THE UNITED STATESFebruary 24, 2015Mr. Corker (for himself, Mr. Menendez, Mr. Rubio, Mrs. Shaheen, Ms. Ayotte, Mr. Coons, Mr. McCain, Mr. Blumenthal, Mr. Alexander, Mr. Portman, Mr. Kirk, Mr. Cardin, Mr. Isakson, Mr. Cochran, Mr. Udall, Ms. Heitkamp, Mr. Peters, Mr. Schatz, Mr. Markey, Ms. Collins, Ms. Warren, Ms. Stabenow, Ms. Cantwell, Mr. Burr, Ms. Hirono, Mr. Tillis, Mr. Nelson, Mr. Reed, Mr. Brown, Mrs. Gillibrand, Mrs. Feinstein, Mr. Merkley, Mr. Murphy, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsFebruary 3, 2016Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo marshal resources to undertake a concerted, transformative effort that seeks to bring an end to
			 modern slavery, and for other purposes. 
	
 1.Short titleThis Act may be cited as the End Modern Slavery Initiative Act of 2015.
 2.Sense of congressIt is the sense of Congress that— (1)the United States has a long history of domestic and international engagement in preventing and responding to modern slavery;
 (2)modern slavery involves extensive criminal activity and demands the full attention and commitment of the United States;
 (3)the United States Government should continue to coordinate across departments and agencies to prevent and respond to this heinous activity that involves over 21,000,000 people worldwide through sustained investment in integrated, interagency anti-trafficking initiatives;
 (4)while United States Government efforts continue to address many facets of modern slavery, there is an urgent need today for international public and private cooperation to increase resources available to programs that can make a measureable impact in reducing the prevalence of modern slavery by building the capacity of foreign governments to sustainably deter perpetrators of modern slavery through—
 (A)establishing and enforcing the rule of law to hold perpetrators of modern slavery accountable, including—
 (i)those who enslave children and adults in the sex trade; and (ii)those who enslave through forced labor and abusive labor recruitment practices and fees;
 (B)promoting justice for victims of modern slavery; (C)restoring and protecting survivors of modern slavery; and
 (D)building partnerships between governments, civil society organizations, private sector entities and individuals, and survivors to seek to bring an end to modern slavery; and
 (5)countries that fall within the first and second tiers of the United States Department of State’s annual Trafficking in Persons report could qualify as partner countries for the purposes of this Act, and many countries that fall within the Tier 2 watch list may also qualify, and therefore should be eligible for funding as partner countries under this Act, along with key jurisdictions of other countries, such as Tier 3 countries.
 3.PolicyIt is the policy of the United States Government— (1)to marshal resources to seek to bring to an end modern slavery through the provision of matching funds to a private grant-making institution, in partnership with private donors and other governments, that selects and supports innovative strategies with the aim of verifiably and sustainably reducing the prevalence of modern slavery by 50 percent in targeted populations within partner countries (or jurisdictions thereof) with a high prevalence of modern slavery;
 (2)to allow such a private grant making institution the flexibility to work in jurisdictions of other countries, where those jurisdictions have demonstrated the type of commitment and capabilities otherwise required of partner countries; and
 (3)to engage other countries with a high prevalence of modern slavery through the full range of United States Government foreign assistance programs in order to help those countries become eligible as partner countries for the purposes of receiving additional assistance under the End Modern Slavery Initiative established by this Act.
			4.The end modern slavery initiative foundation
 (a)In generalNot later than 60 days after the date of the enactment of this Act, there shall be established and incorporated under the laws of the District of Columbia an independent, private nonprofit corporation to be known as End Modern Slavery Initiative Foundation.
 (b)PurposeThe purpose of the End Modern Slavery Initiative Foundation shall be to work collaboratively with government, civil society, and private institutions in partner countries and key jurisdictions of other countries with a high prevalence of modern slavery to identify and fund successful strategies to combat modern slavery.
 (c)Status of FoundationThe End Modern Slavery Initiative Foundation shall not be an agency or establishment of the United States Government.
 (d)Status of board and officers and employeesThe members of the Board of Directors of the End Modern Slavery Initiative Foundation shall not, by reason of such membership, be officers or employees of the United States, and the officers or employees of the End Modern Slavery Initiative Foundation shall not be officers or employees of the United States.
 (e)Tax status eligibilityThe End Modern Slavery Initiative Foundation shall be eligible to be treated as an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such code and, if such treatment is conferred in accordance with the provisions of such code, shall be subject to all provisions of such code relevant to the conduct of organizations exempt from taxation.
 (f)FundingThe End Modern Slavery Initiative Foundation shall seek to obtain a minimum of $1,500,000,000 in aggregate funding from foreign governments and private sector organizations and individuals over an initial seven year period, leveraging United States Government grants provided to the Foundation as seed funding and to complement the comprehensive foreign assistance programs of the United States Government.
 (g)Additional private sector funding planThe Board of Directors shall, not later than 180 days after the date of the enactment of this Act, submit to the appropriate congressional committees a plan to raise an additional $500,000,000 in commitments from private sector entities to fully fund the End Modern Slavery Initiative Foundation.
 (h)Authorization for the receipt of fundsThe End Modern Slavery Initiative Foundation may accept and utilize, consistent with the policies, priorities, and purposes of this Act, any gift, donation, bequest, or devise of real or personal property from any government or private sector individual or organization, including the provision of voluntary services or in-kind services or products.
			(i)Governance
				(1)Board of directors
 (A)In generalThe End Modern Slavery Initiative Foundation shall be overseen by a Board of Directors— (i)which shall include individuals with recognized relevant professional expertise and a survivor of modern slavery; and
 (ii)not more than 11 of whom will be voting members. (B)Non-voting advisory directorsThe voting directors of the Board may appoint, at their discretion, non-voting advisory directors, which may include a representative of the Secretary of State such as the Ambassador-at-Large and Director of the Office to Monitor and Combat Trafficking in Persons.
 (C)Decisions of the board of directorsDecisions of the Board of Directors shall be made by a simple majority vote of voting directors present.
 (D)ResponsibilitiesIn addition to other specific responsibilities provided for in this Act, the voting directors of the Board of Directors shall—
 (i)oversee the monitoring and evaluation of the End Modern Slavery Initiative Foundation efforts and supported projects; and
 (ii)make prioritized program funding decisions. (E)Quorum of the board of directorsIn order to take official action, the Board shall require a quorum composed of a majority of its voting directors.
 (F)Additional responsibilities of the board of directorsThe Board of Directors shall— (i)by majority vote of voting directors delegate relevant authorities to the Chief Executive Officer appointed pursuant to paragraph (2)(A) concerning agreements made with governments or private sector individuals or organizations, programmatic and monitoring and evaluation strategies of the End Modern Slavery Initiative Foundation, and other matters related to the End Modern Slavery Initiative Foundation, consistent with the policies, priorities, and purposes of this Act; and
 (ii)reserve the right of review and approval of major agreements as appropriate. (G)Long-term strategy review, approval, and submissionNot later than five years after the date of the enactment of this Act, the Board of Directors shall review, approve, and submit to governments, entities, or individuals providing funding to the End Modern Slavery Initiative Foundation, as well as the appropriate congressional committees, the strategy required to be developed pursuant to paragraph (2)(D).
					(2)Chief executive officer
 (A)In generalThe day-to-day operations of the End Modern Slavery Initiative Foundation shall be run by a Chief Executive Officer, who shall be a United States citizen and shall be employed at the exclusive discretion of the Board of Directors.
 (B)Authority of the chief executive officerThe Chief Executive Officer of the End Modern Slavery Initiative Foundation shall be authorized to take all actions authorized by the Board of Directors, consistent with the policies, priorities, and purposes of this Act, including the hiring and termination of any employees of the End Modern Slavery Initiative Foundation.
 (C)Responsibilities of the chief executive officerThe Chief Executive Officer shall be responsible for— (i)ensuring matching funding requirements pursuant to this Act are met;
 (ii)ensuring that foreign government and private sector funding commitments are fully realized; (iii)developing all necessary strategies and agreements for the End Modern Slavery Initiative Foundation;
 (iv)identifying funding requirements; (v)preparing and presenting to the Board of Directors for approval a portfolio of priority projects to be funded;
 (vi)administering the End Modern Slavery Initiative Foundation procurement processes; (vii)developing reliable baseline data and ensuring that such data and the process of obtaining such data are subject to outside, independent audits;
 (viii)developing and administering the monitoring and evaluation of funded programs; (ix)complying with all relevant auditing, accounting, taxation, and legal requirements;
 (x)preparing, publicly publishing, and submitting to each government, private individual, or corporation that has contributed funds an annual report of approximately 50 pages with appropriate annexes on the activities and results of the End Modern Slavery Initiative Foundation;
 (xi)ensuring the sharing, among appropriate governmental and nongovernmental partners and interested parties in the global anti-slavery community, of corporate and nonprofit best practices, including those developed or identified by the End Modern Slavery Initiative Foundation or others through its supported programs;
 (xii)working to encourage partner countries to hold accountable those who enslave children and adults in the sex trade;
 (xiii)working to develop best practices to help ensure that corporate supply chains do not involve the use of victims of modern slavery, including ending forced labor and addressing the role of abusive labor recruitment practices and fees; and
 (xiv)undertaking consultations, as the Chief Executive Officer deems necessary or is directed by the Board of Directors, with appropriate governmental and nongovernmental partners with respect to End Modern Slavery Initiative Foundation strategies, programs, and projects.
 (D)Long-term strategy development and consultationsNot later than four years after the date of the enactment of this Act, the Chief Executive Officer, in consultation with the Board of Directors, shall initiate discussions with appropriate governmental and nongovernmental partners and begin development of a strategy that seeks to end modern slavery globally based on empirical evidence and best practices identified by the End Modern Slavery Initiative Foundation, including funding requirements to fully implement such a strategy.
					(j)Limitations and prohibitions
 (1)Issuance of stock and dividendsThe End Modern Slavery Initiative Foundation may not issue any shares of stock or declare or pay dividends.
				(2)Conflicts of interest
 (A)AssetsNo part of the assets of the End Modern Slavery Initiative Foundation shall inure to the benefit of any member of the Board of Directors, any officer or employee of the End Slavery Initiative Foundation, or any other individual, except as reasonable salary or compensation for services for officers and employees, reasonable reimbursement for expenses incurred in the course of such employment, or for other individuals, as specific beneficiaries of services provided pursuant to supported projects.
 (B)Relationship to granteesNo voting director of the Board of Directors may be a member of the board of directors or an officer, employee, or consultant to, any grantee of the End Modern Slavery Initiative Foundation.
 (C)CompensationNo director of the Board of Directors may receive compensation for service on the Board of Directors, other than reasonable reimbursement for expenses incurred in the course of such service.
 (3)Lobbying restrictionAny Federal funds provided to the End Modern Slavery Initiative Foundation or any other nonprofit organization pursuant to the authorization of funding provided under this Act shall be subject to the restrictions and prohibitions of section 1352 of title 31, United States Code.
				(k)Recordkeeping, auditing, oversight, and reporting requirements
 (1)In generalThe End Modern Slavery Initiative Foundation shall be subject to the same auditing, recordkeeping, and reporting obligations as required pursuant to subsections (e), (f), (g), and (i) of section 504 of the National Endowment for Democracy Act (22 U.S.C. 4413).
				(2)Comptroller general audit authority
 (A)In generalThe Comptroller General of the United States may evaluate the financial transactions of the End Slavery Initiative Foundation as well as the programs or activities the End Slavery Initiative Foundation carries out pursuant to this Act.
 (B)Access to recordsThe End Slavery Initiative Foundation shall provide the Comptroller General, or his duly authorized representatives, access to such records as the Comptroller General determines necessary to conduct evaluations authorized by this Act.
 (l)Rule of constructionNothing in this Act shall be construed to make the End Modern Slavery Initiative Foundation an agency or establishment of the United States Government or to make the members of the Board of Directors of the End Slavery Initiative Foundation, or the officers or employees of the End Slavery Initiative, officers or employees of the United States.
			5.Authorization for grants to end modern slavery
 (a)Grant authorizationThe Secretary of State is authorized, subject to the availability of appropriations and on an annual basis, to make grants of funding for purposes of this Act in the amounts authorized in subsection (b) to the End Modern Slavery Initiative Foundation or other nonprofit organization that—
 (1)funds programs and projects in partner countries and key jurisdictions of other countries in order to seek to end modern slavery, including by funding programs and projects that—
 (A)contribute to the freeing and sustainable recovery of victims of modern slavery; (B)prevent individuals from being subject to modern slavery; or
 (C)enforce laws that punish both individuals and corporate entities that engage in modern slavery; and (2)seeks to receive foreign government contributions in a ratio of two-to-one and private sector contributions in a ratio of three-to-one to United States Government funding.
 (b)Authorization of appropriations for fiscal years 2015 through 2022In addition to such sums as may otherwise be available for such purposes, there is authorized to be appropriated to the Department of State for the purpose of making the grants authorized under subsection (a)—
 (1)for fiscal year 2015, $1,000,000; and (2)for each fiscal year from 2016 through 2022, $35,714,285.
				(c)Conditions for united states government funding
 (1)Matching government fundingExcept as provided under paragraphs (4) and (5), funding provided pursuant to grants authorized under subsection (a) shall only be available for expenditure by the grantee during a fiscal year if matching funding equal to twice the total amount of such funding has been obtained from one or more other governments in such fiscal year.
 (2)Matching private sector fundingExcept as provided under paragraphs (4) and (5), funding provided pursuant to grants authorized under subsection (a) shall only be available for expenditure by the grantee during a fiscal year if matching funding equal to the total amount of such funding has been obtained from private sector entities in such fiscal year.
 (3)Limitation on administrative costsFunding provided pursuant to the grants authorized under subsection (a) shall only be available for expenditure by the grantee for a fiscal year in which the prior fiscal year administrative costs are no more than 10 percent of modified total direct costs or otherwise meet the administrative cost requirements of section 200.414 of title 2, Code of Federal Regulations.
				(4)Initial exemption
 (A)In generalNotwithstanding the matching funding requirement in paragraphs (1) and (2), funding provided pursuant to grants authorized under subsection (a) shall be available for expenditure by a grantee in fiscal years 2015 and 2016.
 (B)Additional matching requirementTo the extent that matching funding is not obtained in fiscal years 2015 or 2016, as generally required by paragraphs (1) and (2), the grantee must obtain such funding no later than September 30, 2018.
 (C)Limitation on fundingNo funding provided pursuant to grants authorized under subsection (a) shall be available for expenditure by the grantee during any fiscal year after 2018 until the requirement in subparagraph (B) is met.
					(5)Additional exemptions
 (A)In generalIf during any fiscal year the matching requirement described in paragraph (1) or (2) is not achieved, the Secretary of State may provide a one-year exemption from fulfillment of such requirement provided that—
 (i)a plan is in place to make up the funding shortfall during the next fiscal year and to meet the matching requirements in future years;
 (ii)the plan is submitted to the appropriate congressional committees; and (iii)the grantee has obtained matching funding, in the proportion required by such paragraphs, for the total amount of any prior year shortfalls.
 (B)Limitation on fundingDuring an exemption provided pursuant to subparagraph (A), funding provided pursuant to grants authorized under subsection (a) shall only be available for expenditure by the grantee during a fiscal year in an amount that is equal in proportion to the proportion of matching funds secured in accordance with paragraphs (1) and (2).
 (C)Limited quantityThe Secretary of State may provide no more than a total of two exemptions pursuant to subparagraph (A) during fiscal years 2017 through 2022.
 (6)Availability of additional fundsIn fiscal years in which the grantee obtains matching funding to address a shortfall of funding required by paragraph (1) or (2) from a prior year, the funds previously restricted as a result of such shortfall shall be available for expenditure by the grantee in such later fiscal year in an amount that is equal in proportion, pursuant to such paragraphs, to the amount obtained.
 (7)Funding additional to existing authorizationsAmounts authorized by this section are in addition to funds otherwise authorized to be appropriated for combatting trafficking in persons, forced labor, or related programs.
 (d)Duration of fundingFunds appropriated pursuant to subsection (b) shall remain available until expended subject to the conditions on such funds described in subsection (c).
 (e)Implementation of policies, priorities, and purposesNo funds received pursuant to the provisions of this section may be obligated or expended by the Secretary of State or the End Modern Slavery Initiative Foundation or other nonprofit organization except to the extent that such obligation and expenditure is consistent with the policies, priorities, and purposes of this Act.
			6.Additional support from member governments
 (a)In generalThe United States Government shall seek, and shall encourage other foreign governments providing support to the End Modern Slavery Initiative Foundation, consistent with the individual priorities and policies of such governments, to provide additional support for projects in partner countries and key jurisdictions of other countries supported by the End Modern Slavery Initiative Foundation through the commitment of new resources, or the redirection of existing resources, including funding and personnel as appropriate, to efforts that are consistent with the policies, priorities, and purposes of this Act, including the provision of economic, development, law enforcement, rule of law, and training assistance that is aimed, among other things, at strengthening government institutions and providing appropriate services to victims of modern slavery.
 (b)Diplomatic effortsThe United States Government shall also seek, and shall encourage other foreign governments providing support to the End Modern Slavery Initiative Foundation, consistent with the individual priorities and policies of such governments, to undertake diplomatic efforts in partner countries and key jurisdictions of other countries with a high prevalence of modern slavery that support the policies, priorities, and purposes of this Act and End Modern Slavery Initiative supported projects.
 (c)Prioritization of additional effortsThe United States Government shall also seek, and shall encourage other foreign governments providing support to the End Modern Slavery Initiative Foundation, consistent with the individual priorities and policies of such governments, to undertake efforts to support partner countries and key jurisdictions of other countries in their efforts to address the areas of key concern highlighted by the Department of State’s annual Trafficking in Persons Report.
			7.Priorities and policies of the end modern slavery initiative
 (a)In generalThe key priorities of the End Modern Slavery Initiative shall be— (1)to select partner countries and key jurisdictions in other countries;
 (2)to provide support for programs and projects that collectively or individually seek to achieve a measurable and sustainable reduction of modern slavery in targeted populations within partner countries (or jurisdictions thereof) and key jurisdictions of other countries of at least 50 percent in the prevalence of modern slavery over a seven year period and that are based on goals and outcomes that are capable of being empirically measured;
 (3)to prioritize programs and projects consistent with this Act; (4)to work with partner countries and entities funded by the End Modern Slavery Initiative to collaboratively establish budgeted national plans that identify and leverage partner country public and private funding and institutions, and leverage current and expected outside assistance, including programs supported by the End Modern Slavery Initiative Foundation; and
 (5)to establish national coordinators and leadership councils in partner countries. (b)Selection of partner countriesIn selecting partner countries, the End Modern Slavery Initiative shall consider and prioritize the funding of projects and programs in countries and jurisdictions where there is—
 (1)a documented high prevalence of modern slavery within the country as evidenced by assessments in the Department of State’s annual Trafficking in Persons Report; and
 (2)(A)a demonstrated political motivation and sustained commitment by government entities of such country to undertake meaningful measures to address severe forms of trafficking in persons, including prevention, protection of victims, and the enactment and enforcement of anti-trafficking laws against perpetrators; or
 (B)a demonstrated presence of an active and independent civil society that can and will support the efforts of the End Modern Slavery Initiative.
 (c)Selection of key jurisdictions of other countriesIn selecting key jurisdictions of other countries, the End Modern Slavery Initiative shall consider and prioritize the funding of projects and programs in key jurisdictions where there is—
 (1)a documented high prevalence of modern slavery within the jurisdiction as evidenced by assessments in the Department of State’s annual Trafficking in Persons Report; and
 (2)(A)a demonstrated political motivation and sustained commitment by government entities of such jurisdiction to undertake meaningful measures to address severe forms of trafficking in persons, including prevention, protection of victims, and the enactment and enforcement of anti-trafficking laws against perpetrators; or
 (B)a demonstrated presence of an active and independent civil society that can and will support the efforts of the End Modern Slavery Initiative.
 (d)Policies for end modern slavery initiative operations and supported programs in partner countriesEnd Modern Slavery Initiative programs in partner programs shall include strategies that— (1)develop the capacity of national and local government institutions to enforce the law, end impunity of perpetrators, and sustainably deter the crime;
 (2)contribute to the freeing and sustainable recovery of victims of modern slavery, prevent individuals from being subject to modern slavery, or create and enforce laws that punish both individual and corporate perpetrators of modern slavery; and
 (3)set out clear, defined goals and outcomes that are capable of empirical measurement against baseline data.
 (e)Consultation with State departmentIn selecting partner countries and key jurisdictions of other countries and funding programs in such countries and jurisdictions, the End Modern Slavery Initiative should consult with the Department of State, including the Office to Monitor and Combat Trafficking in Persons.
 (f)Interagency consultationIn providing the views of the United States Government to the End Modern Slavery Initiative pursuant to subsection (e), the Department of State, including the Office to Monitor and Combat Trafficking in Persons, should consult with the United States Department of Justice, the United States Agency for International Development, the United States Department of Labor, and any other appropriate Federal departments and agencies.
			8.Monitoring and evaluation of supported programs
 (a)In generalThe Board of Directors shall review, on a no less than annual basis, specific and detailed criteria for the monitoring and evaluation of End Modern Slavery Initiative supported projects.
 (b)Requirements for criteriaThe criteria required to be established pursuant to subsection (a) shall be designed to measure progress against baseline data and shall be rigorously designed based on international corporate and nongovernmental best practices.
 (c)Supported project requirementsEach supported project shall be regularly and rigorously monitored and evaluated, on a not less than biennial basis, by an independent monitoring and evaluation entity, against the specific and detailed criteria established pursuant to subsection (a), and shall have its progress towards its stated goals measured by such entity against baseline data.
 (d)Survey methodologyThe End Modern Slavery Initiative shall support the development of a scientifically sound, representative survey methodology for measuring prevalence with reference to existing research and experience and shall apply the methodology consistently to determine the baseline prevalence in target populations and outcomes in order to periodically assess progress in reducing prevalence.
 (e)Suspension and termination of supported projectsThe Board of Directors shall establish, and revise on a no less than annual basis, specific and detailed criteria for the suspension and termination, as appropriate, of projects supported by the End Modern Slavery Initiative Foundation that regularly or consistently fail to meet the criteria required by this section.
 9.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committees on Foreign Relations and Appropriations of the Senate; and (B)the Committees on Foreign Affairs and Appropriations of the House of Representatives.
 (2)Key jurisdictions of other countriesThe term key jurisdictions of other countries means specific jurisdictions, located in countries that do not qualify to be partner countries, that have a demonstrated commitment to, and institutions capable of, achieving a significant reduction in the incidence of modern slavery within a period of seven years and have been determined to be appropriate to receive funds by the Board of Directors pursuant to the criteria and priorities set forth in this Act.
 (3)Modern slaveryThe term modern slavery means— (A)the recruitment, harboring, transportation, provision, or obtaining of a person for the purpose of a commercial sex act in which such commercial sex act is induced by force, fraud, or coercion, or in which the person induced to perform such act has not attained 18 years of age; or
 (B)the recruitment, harboring, transportation, provision, or obtaining of a person for labor or services, through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery.
 (4)Partner countriesThe term partner countries means countries that have a demonstrated commitment to, and institutions capable of, achieving a significant reduction in the incidence of modern slavery within a period of seven years and have been determined to be appropriate to receive funds by the Board of Directors pursuant to the criteria and priorities set forth in this Act.
 (5)Terms defined in title 18, United States CodeTerms defined in title 18, United States Code, and not otherwise defined in this section shall have the meaning provided in such title.
	
 1.Short titleThis Act may be cited as the End Modern Slavery Initiative Act of 2015.
 2.Sense of congressIt is the sense of Congress that— (1)the United States has a long history of domestic and international engagement in preventing and responding to modern slavery;
 (2)modern slavery involves extensive criminal activity and demands the full attention and commitment of the United States;
 (3)with at least 100,000 children in the United States commercially sexually exploited, and calls to the National Human Trafficking Resource Center hotline rising from 5,748 in 2008 to 20,579 in 2013, in order to set an example internationally, the United States must exert all efforts to eradicate modern-day slavery domestically, including through increased cooperation among all Federal, state and local governments, local law enforcement, non-profit organizations, and private sector stakeholders;
 (4)the United States Government should continue to coordinate across departments and agencies to prevent and respond to this heinous activity that involves over 21,000,000 people worldwide through sustained investment in integrated, interagency anti-trafficking initiatives;
 (5)while United States Government efforts continue to address many facets of modern slavery, there is an urgent need today for international public and private cooperation to increase resources available to programs that can make a measurable impact in reducing the prevalence of modern slavery by building the capacity of foreign governments to sustainably deter perpetrators of modern slavery through—
 (A)establishing and enforcing the rule of law to hold perpetrators of modern slavery accountable, including—
 (i)those who enslave children and adults in the sex trade; and (ii)those who enslave through forced labor and abusive labor recruitment practices and fees;
 (B)promoting justice and dignity for victims of modern slavery; (C)restoring and protecting survivors of modern slavery; and
 (D)building partnerships between governments, civil society organizations, private sector entities and individuals, and survivors to seek to bring an end to modern slavery; and
 (6)countries that fall within the first and second tiers of the United States Department of State’s annual Trafficking in Persons report could qualify as partner countries for the purposes of this Act, and many countries that fall within the Tier 2 watch list may also qualify, and therefore should be eligible for funding as partner countries under this Act, along with key jurisdictions of other countries, such as Tier 3 countries.
 3.PolicyIt is the policy of the United States Government— (1)to marshal resources to seek to bring to an end modern slavery through the provision of matching funds to a private grant-making institution, in partnership with private donors and other governments, that selects and supports innovative strategies with the aim of verifiably and sustainably reducing the prevalence of modern slavery by 50 percent in targeted populations within partner countries (or jurisdictions thereof) with a high prevalence of modern slavery;
 (2)to allow such a private grant making institution the flexibility to work in jurisdictions of other countries, where those jurisdictions have demonstrated the type of commitment and capabilities otherwise required of partner countries; and
 (3)to engage other countries with a high prevalence of modern slavery through the full range of United States Government foreign assistance programs in order to help those countries become eligible as partner countries for the purposes of receiving additional assistance under the End Modern Slavery Initiative established by this Act.
			4.The end modern slavery initiative foundation
 (a)In generalNot later than 60 days after the date of the enactment of this Act, there shall be established and incorporated under the laws of the District of Columbia an independent, private nonprofit corporation to be known as End Modern Slavery Initiative Foundation.
 (b)PurposeThe purpose of the End Modern Slavery Initiative Foundation shall be to work collaboratively with government, civil society, and private institutions in partner countries and key jurisdictions of other countries with a high prevalence of modern slavery to identify and fund successful strategies to combat modern slavery.
 (c)Status of FoundationThe End Modern Slavery Initiative Foundation shall not be an agency or establishment of the United States Government.
 (d)Status of board and officers and employeesThe members of the Board of Directors of the End Modern Slavery Initiative Foundation shall not, by reason of such membership, be officers or employees of the United States, and the officers or employees of the End Modern Slavery Initiative Foundation shall not be officers or employees of the United States.
 (e)Tax status eligibilityThe End Modern Slavery Initiative Foundation shall be eligible to be treated as an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such code and, if such treatment is conferred in accordance with the provisions of such code, shall be subject to all provisions of such code relevant to the conduct of organizations exempt from taxation.
 (f)FundingThe End Modern Slavery Initiative Foundation shall seek to obtain a minimum of $1,500,000,000 in aggregate funding from foreign governments and private sector organizations and individuals over an initial seven year period, leveraging United States Government grants provided to the Foundation as seed funding and to complement the comprehensive foreign assistance programs of the United States Government.
 (g)Additional private sector funding planThe Board of Directors shall, not later than 180 days after the date of the enactment of this Act, submit to the appropriate congressional committees a plan to raise an additional $500,000,000 in commitments from private sector entities to fully fund the End Modern Slavery Initiative Foundation.
 (h)Authorization for the receipt of fundsThe End Modern Slavery Initiative Foundation may accept and utilize, consistent with the policies, priorities, and purposes of this Act, any gift, donation, bequest, or devise of real or personal property from any government or private sector individual or organization, including the provision of voluntary services or in-kind services or products.
			(i)Governance
				(1)Board of directors
 (A)In generalThe End Modern Slavery Initiative Foundation shall be overseen by a Board of Directors— (i)which shall include individuals with recognized relevant professional expertise, at least one survivor of modern slavery, and at least one individual who is a member of civil society; and
 (ii)not more than 11 of whom will be voting members. (B)Non-voting advisory directorsThe voting directors of the Board may appoint, at their discretion, non-voting advisory directors, which may include a representative of the Secretary of State such as the Ambassador-at-Large and Director of the Office to Monitor and Combat Trafficking in Persons.
 (C)Decisions of the board of directorsDecisions of the Board of Directors shall be made by a simple majority vote of voting directors present.
 (D)ResponsibilitiesIn addition to other specific responsibilities provided for in this Act, the voting directors of the Board of Directors shall—
 (i)oversee the monitoring and evaluation of the End Modern Slavery Initiative Foundation efforts and supported projects; and
 (ii)make prioritized program funding decisions. (E)Quorum of the board of directorsIn order to take official action, the Board shall require a quorum composed of a majority of its voting directors.
 (F)Additional responsibilities of the board of directorsThe Board of Directors shall— (i)by majority vote of voting directors delegate relevant authorities to the Chief Executive Officer appointed pursuant to paragraph (2)(A) concerning agreements made with governments or private sector individuals or organizations, programmatic and monitoring and evaluation strategies of the End Modern Slavery Initiative Foundation, and other matters related to the End Modern Slavery Initiative Foundation, consistent with the policies, priorities, and purposes of this Act; and
 (ii)reserve the right of review and approval of major agreements as appropriate. (G)Long-term strategy review, approval, and submissionNot later than five years after the date of the enactment of this Act, the Board of Directors shall review, approve, make publicly available, and submit to governments, entities, or individuals providing funding to the End Modern Slavery Initiative Foundation, as well as the appropriate congressional committees, the strategy required to be developed pursuant to paragraph (2)(D).
					(2)Chief executive officer
 (A)In generalThe day-to-day operations of the End Modern Slavery Initiative Foundation shall be run by a Chief Executive Officer, who shall be a United States citizen and shall be employed at the exclusive discretion of the Board of Directors.
 (B)Authority of the chief executive officerThe Chief Executive Officer of the End Modern Slavery Initiative Foundation shall be authorized to take all actions authorized by the Board of Directors, consistent with the policies, priorities, and purposes of this Act, including the hiring and termination of any employees of the End Modern Slavery Initiative Foundation.
 (C)Responsibilities of the chief executive officerThe Chief Executive Officer shall be responsible for— (i)ensuring matching funding requirements pursuant to this Act are met;
 (ii)ensuring that foreign government and private sector funding commitments are fully realized; (iii)developing all necessary strategies and agreements for the End Modern Slavery Initiative Foundation;
 (iv)identifying funding requirements; (v)preparing and presenting to the Board of Directors for approval a portfolio of priority projects to be funded;
 (vi)administering the End Modern Slavery Initiative Foundation procurement processes; (vii)developing reliable baseline data and ensuring that such data and the process of obtaining such data are subject to outside, independent audits;
 (viii)developing and administering the monitoring and evaluation of funded programs; (ix)complying with all relevant auditing, accounting, taxation, and legal requirements;
 (x)preparing, publicly publishing, and submitting to each government, private individual, or corporation that has contributed funds an annual report of approximately 50 pages with appropriate annexes on the activities and results of the End Modern Slavery Initiative Foundation;
 (xi)ensuring the sharing, among appropriate governmental and nongovernmental partners and interested parties in the global anti-slavery community, of corporate and nonprofit best practices, including those developed or identified by the End Modern Slavery Initiative Foundation or others through its supported programs;
 (xii)working to encourage partner countries to hold accountable those who enslave children and adults in the sex trade;
 (xiii)working to develop best practices to help ensure that corporate supply chains do not involve the use of victims of modern slavery, including ending forced labor and addressing the role of abusive labor recruitment practices and fees; and
 (xiv)undertaking consultations, as the Chief Executive Officer deems necessary or is directed by the Board of Directors, with appropriate governmental and nongovernmental partners with respect to End Modern Slavery Initiative Foundation strategies, programs, and projects.
 (D)Long-term strategy development and consultationsNot later than four years after the date of the enactment of this Act, the Chief Executive Officer, in consultation with the Board of Directors, shall initiate discussions with appropriate governmental and nongovernmental partners and begin development of a strategy that seeks to end modern slavery globally based on empirical evidence and best practices identified by the End Modern Slavery Initiative Foundation, including funding requirements to fully implement such a strategy.
					(j)Limitations and prohibitions
 (1)Issuance of stock and dividendsThe End Modern Slavery Initiative Foundation may not issue any shares of stock or declare or pay dividends.
				(2)Conflicts of interest
 (A)AssetsNo part of the assets of the End Modern Slavery Initiative Foundation shall inure to the benefit of any member of the Board of Directors, any officer or employee of the End Slavery Initiative Foundation, or any other individual, except as reasonable salary or compensation for services for officers and employees, reasonable reimbursement for expenses incurred in the course of such employment, or for other individuals, as specific beneficiaries of services provided pursuant to supported projects.
 (B)Relationship to granteesNo voting director of the Board of Directors may be a member of the board of directors or an officer, employee, or consultant to, any grantee of the End Modern Slavery Initiative Foundation.
 (C)CompensationNo director of the Board of Directors may receive compensation for service on the Board of Directors, other than reasonable reimbursement for expenses incurred in the course of such service.
 (3)Lobbying restrictionAny Federal funds provided to the End Modern Slavery Initiative Foundation or any other nonprofit organization pursuant to the authorization of funding provided under this Act shall be subject to the restrictions and prohibitions of section 1352 of title 31, United States Code.
				(k)Recordkeeping, auditing, oversight, and reporting requirements
 (1)In generalThe End Modern Slavery Initiative Foundation shall be subject to the same auditing, recordkeeping, and reporting obligations as required pursuant to subsections (e), (f), (g), and (i) of section 504 of the National Endowment for Democracy Act (22 U.S.C. 4413).
				(2)Comptroller general audit authority
 (A)In generalThe Comptroller General of the United States may evaluate the financial transactions of the End Slavery Initiative Foundation as well as the programs or activities the End Slavery Initiative Foundation carries out pursuant to this Act.
 (B)Access to recordsThe End Slavery Initiative Foundation shall provide the Comptroller General, or his duly authorized representatives, access to such records as the Comptroller General determines necessary to conduct evaluations authorized by this Act.
 (l)Rule of constructionNothing in this Act shall be construed to make the End Modern Slavery Initiative Foundation an agency or establishment of the United States Government or to make the members of the Board of Directors of the End Slavery Initiative Foundation, or the officers or employees of the End Slavery Initiative, officers or employees of the United States.
			5.Authorization for grants to end modern slavery
 (a)Grant authorizationThe Secretary of State is authorized, subject to the availability of appropriations and on an annual basis, to make grants of funding for purposes of this Act in the amounts authorized in subsection (b) to the End Modern Slavery Initiative Foundation or other nonprofit organization that—
 (1)funds programs and projects in partner countries and key jurisdictions of other countries in order to seek to end modern slavery, including by funding programs and projects that—
 (A)contribute to the freeing and sustainable recovery of victims of modern slavery; (B)prevent individuals from being subject to modern slavery; or
 (C)enforce laws that punish both individuals and corporate entities that engage in modern slavery; and (2)seeks to receive foreign government contributions in a ratio of two-to-one and private sector contributions in a ratio of three-to-one to United States Government funding.
 (b)Authorization of appropriations for fiscal years 2015 through 2022In addition to such sums as may otherwise be available for such purposes, there is authorized to be appropriated to the Department of State for the purpose of making the grants authorized under subsection (a)—
 (1)for fiscal year 2015, $1,000,000; and (2)for each fiscal year from 2016 through 2022, $35,714,285.
				(c)Conditions for united states government funding
 (1)Matching government fundingExcept as provided under paragraphs (5) and (6), funding provided pursuant to grants authorized under subsection (a) shall only be available for expenditure by the grantee during a fiscal year if matching funding equal to twice the total amount of such funding has been obtained from one or more other governments in such fiscal year.
 (2)Matching private sector fundingExcept as provided under paragraphs (5) and (6), funding provided pursuant to grants authorized under subsection (a) shall only be available for expenditure by the grantee during a fiscal year if matching funding equal to the total amount of such funding has been obtained from private sector entities in such fiscal year.
 (3)Limitation on matching private sector fundingNo Federal funds awarded to a private entity may be used by that private entity to contribute to the matching funding requirement under paragraph (2).
 (4)Limitation on administrative costsFunding provided pursuant to the grants authorized under subsection (a) shall only be available for expenditure by the grantee for a fiscal year in which the prior fiscal year administrative costs are no more than 10 percent of modified total direct costs or otherwise meet the administrative cost requirements of section 200.414 of title 2, Code of Federal Regulations.
				(5)Initial exemption
 (A)In generalNotwithstanding the matching funding requirement in paragraphs (1) and (2), funding provided pursuant to grants authorized under subsection (a) shall be available for expenditure by a grantee in fiscal years 2015 and 2016.
 (B)Additional matching requirementTo the extent that matching funding is not obtained in fiscal years 2015 or 2016, as generally required by paragraphs (1) and (2), the grantee must obtain such funding no later than September 30, 2018.
 (C)Limitation on fundingNo funding provided pursuant to grants authorized under subsection (a) shall be available for expenditure by the grantee during any fiscal year after 2018 until the requirement in subparagraph (B) is met.
					(6)Additional exemptions
 (A)In generalIf during any fiscal year the matching requirement described in paragraph (1) or (2) is not achieved, the Secretary of State may provide a one-year exemption from fulfillment of such requirement provided that—
 (i)a plan is in place to make up the funding shortfall during the next fiscal year and to meet the matching requirements in future years;
 (ii)the plan is submitted to the appropriate congressional committees; and (iii)the grantee has obtained matching funding, in the proportion required by such paragraphs, for the total amount of any prior year shortfalls.
 (B)Limitation on fundingDuring an exemption provided pursuant to subparagraph (A), funding provided pursuant to grants authorized under subsection (a) shall only be available for expenditure by the grantee during a fiscal year in an amount that is equal in proportion to the proportion of matching funds secured in accordance with paragraphs (1) and (2).
 (C)Limited quantityThe Secretary of State may provide no more than a total of two exemptions pursuant to subparagraph (A) during fiscal years 2017 through 2022.
 (7)Availability of additional fundsIn fiscal years in which the grantee obtains matching funding to address a shortfall of funding required by paragraph (1) or (2) from a prior year, the funds previously restricted as a result of such shortfall shall be available for expenditure by the grantee in such later fiscal year in an amount that is equal in proportion, pursuant to such paragraphs, to the amount obtained.
 (8)Funding additional to existing authorizationsAmounts authorized by this section are in addition to funds otherwise authorized to be appropriated for combatting trafficking in persons, forced labor, or related programs.
 (d)Duration of fundingFunds appropriated pursuant to subsection (b) shall remain available until expended subject to the conditions on such funds described in subsection (c).
 (e)Implementation of policies, priorities, and purposesNo funds received pursuant to the provisions of this section may be obligated or expended by the Secretary of State or the End Modern Slavery Initiative Foundation or other nonprofit organization except to the extent that such obligation and expenditure is consistent with the policies, priorities, and purposes of this Act.
			6.Additional support from member governments
 (a)In generalThe United States Government shall seek, and shall encourage other foreign governments providing support to the End Modern Slavery Initiative Foundation, consistent with the individual priorities and policies of such governments, to provide additional support for projects in partner countries and key jurisdictions of other countries supported by the End Modern Slavery Initiative Foundation through the commitment of new resources, or the redirection of existing resources, including funding and personnel as appropriate, to efforts that are consistent with the policies, priorities, and purposes of this Act, including the provision of economic, development, law enforcement, rule of law, and training assistance that is aimed, among other things, at strengthening government institutions and providing appropriate services to victims of modern slavery.
 (b)Diplomatic effortsThe United States Government shall also seek, and shall encourage other foreign governments providing support to the End Modern Slavery Initiative Foundation, consistent with the individual priorities and policies of such governments, to undertake diplomatic efforts in partner countries and key jurisdictions of other countries with a high prevalence of modern slavery that support the policies, priorities, and purposes of this Act and End Modern Slavery Initiative supported projects.
 (c)Prioritization of additional effortsThe United States Government shall also seek, and shall encourage other foreign governments providing support to the End Modern Slavery Initiative Foundation, consistent with the individual priorities and policies of such governments, to undertake efforts to support partner countries and key jurisdictions of other countries in their efforts to address the areas of key concern highlighted by the Department of State’s annual Trafficking in Persons Report.
			7.Priorities and policies of the end modern slavery initiative
 (a)In generalThe key priorities of the End Modern Slavery Initiative shall be— (1)to select partner countries and key jurisdictions in other countries;
 (2)to provide support for programs and projects that collectively or individually seek to achieve a measurable and sustainable reduction of modern slavery in targeted populations within partner countries (or jurisdictions thereof) and key jurisdictions of other countries of at least 50 percent in the prevalence of modern slavery over a seven year period and that are based on goals and outcomes that are capable of being empirically measured;
 (3)to prioritize programs and projects consistent with this Act; (4)to work with partner countries and entities funded by the End Modern Slavery Initiative to collaboratively establish budgeted national plans that identify and leverage partner country public and private funding and institutions, and leverage current and expected outside assistance, including programs supported by the End Modern Slavery Initiative Foundation; and
 (5)to establish national coordinators and leadership councils in partner countries. (b)Selection of partner countriesIn selecting partner countries, the End Modern Slavery Initiative shall consider and prioritize the funding of projects and programs in countries and jurisdictions where there is—
 (1)a documented high prevalence of modern slavery within the country as evidenced by assessments in the Department of State’s annual Trafficking in Persons Report; and
 (2)(A)a demonstrated political motivation and sustained commitment by government entities of such country to undertake meaningful measures to address severe forms of trafficking in persons, including prevention, protection of victims, and the enactment and enforcement of anti-trafficking laws against perpetrators; or
 (B)a demonstrated presence of an active and independent civil society that can and will support the efforts of the End Modern Slavery Initiative.
 (c)Selection of key jurisdictions of other countriesIn selecting key jurisdictions of other countries, the End Modern Slavery Initiative shall consider and prioritize the funding of projects and programs in key jurisdictions where there is—
 (1)a documented high prevalence of modern slavery within the jurisdiction as evidenced by assessments in the Department of State’s annual Trafficking in Persons Report; and
 (2)(A)a demonstrated political motivation and sustained commitment by government entities of such jurisdiction to undertake meaningful measures to address severe forms of trafficking in persons, including prevention, protection of victims, and the enactment and enforcement of anti-trafficking laws against perpetrators; or
 (B)a demonstrated presence of an active and independent civil society that can and will support the efforts of the End Modern Slavery Initiative.
 (d)Policies for end modern slavery initiative operations and supported programs in partner countriesEnd Modern Slavery Initiative programs in partner programs shall include strategies that— (1)develop the capacity of national and local government institutions to enforce the law, end impunity of perpetrators, and sustainably deter the crime;
 (2)contribute to the freeing and sustainable recovery of victims of modern slavery, prevent individuals from being subject to modern slavery, or create and enforce laws that punish both individual and corporate perpetrators of modern slavery; and
 (3)set out clear, defined goals and outcomes that are capable of empirical measurement against baseline data.
 (e)Consultation with Department of StateIn selecting partner countries and key jurisdictions of other countries and funding programs in such countries and jurisdictions, the End Modern Slavery Initiative shall consult with the Department of State, including the Office to Monitor and Combat Trafficking in Persons.
 (f)Interagency consultationIn providing the views of the United States Government to the End Modern Slavery Initiative pursuant to subsection (e), the Department of State, including the Office to Monitor and Combat Trafficking in Persons, shall consult with the United States Department of Justice, the United States Agency for International Development, the United States Department of Labor, and any other appropriate Federal departments and agencies.
			8.Monitoring and evaluation of supported programs
 (a)In generalThe Board of Directors shall review, on a no less than annual basis, specific and detailed criteria for the monitoring and evaluation of End Modern Slavery Initiative supported projects.
 (b)Requirements for criteriaThe criteria required to be established pursuant to subsection (a) shall be designed to measure progress against baseline data and shall be rigorously designed based on international corporate and nongovernmental best practices.
 (c)Supported project requirementsEach supported project shall be regularly and rigorously monitored and evaluated, on a not less than biennial basis, by an independent monitoring and evaluation entity, against the specific and detailed criteria established pursuant to subsection (a), and shall have its progress towards its stated goals measured by such entity against baseline data.
 (d)Survey methodologyThe End Modern Slavery Initiative shall support the development of a scientifically sound, representative survey methodology for measuring prevalence with reference to existing research and experience and shall apply the methodology consistently to determine the baseline prevalence in target populations and outcomes in order to periodically assess progress in reducing prevalence.
 (e)Suspension and termination of supported projectsThe Board of Directors shall establish, and revise on a no less than annual basis, specific and detailed criteria for the suspension and termination, as appropriate, of projects supported by the End Modern Slavery Initiative Foundation that regularly or consistently fail to meet the criteria required by this section.
 (f)Additional limitation on expendituresA grantee receiving funding pursuant to section 5(a) may not expend such funds after September 30, 2022, unless—
 (1)this Act is reauthorized; and (2)the grantee submits a written certification to the appropriate congressional committees during fiscal year 2022, which states how and to what degree the grantee has met the statutory requirements of this Act.
				9.GAO review of existing programs and the end slavery initiative
 (a)Existing programs reportNot later than September 30, 2017, and September 30, 2021, the Comptroller General of the United States shall submit to Congress a report on all of the programs conducted by the Department of State, the United States Agency for International Development, the Department of Labor, the Department of Defense, and the Department of the Treasury that address human trafficking and modern slavery, including a detailed analysis of the effectiveness of such programs in limiting human trafficking and modern slavery and specific recommendations on which programs are not effective at reducing the prevalence of human trafficking and modern slavery and how the funding for such programs may be redirected to more effective efforts.
 (b)End modern slavery initiative reportNot later than September 30, 2021, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the specific activities conducted by entities, programs, and projects funded under this Act, including the End Modern Slavery Initiative Foundation, including detailed analysis of the effectiveness of such activities in limiting human trafficking and modern slavery and specific recommendations on which activities are not effective at reducing the prevalence of human trafficking and modern slavery and how the funding for such activities may be redirected to more effective efforts.
 (c)Consideration of GAO reportsThe Comptroller General of the United States shall brief the appropriate congressional committees on the reports submitted under subsections (a) and (b). The appropriate congressional committees shall review and consider such reports and shall, as appropriate, consider modifications to authorization levels and programs within the jurisdiction of such committees to address the recommendations made in the reports.
 10.Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Board of Directors shall submit a report to the appropriate congressional committees that contains, for the reporting period—
 (1)a detailed accounting of the Federal funding expended by the End Modern Slavery Initiative Foundation;
 (2)the names of each of the projects receiving such funding; and (3)the amount of such funding provided for each such project.
 11.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committees on Foreign Relations and Appropriations of the Senate; and (B)the Committees on Foreign Affairs and Appropriations of the House of Representatives.
 (2)Debt bondageThe term debt bondage has the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102).
 (3)Forced laborThe term forced labor has the meaning attributed to such term pursuant to section 1589 of title 18, United States Code. (4)Involuntary servitudeThe term involuntary servitude has the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102).
 (5)Key jurisdictions of other countriesThe term key jurisdictions of other countries means specific jurisdictions, located in countries that do not qualify to be partner countries, that have a demonstrated commitment to, and institutions capable of, achieving a significant reduction in the incidence of modern slavery within a period of seven years and have been determined to be appropriate to receive funds by the Board of Directors pursuant to the criteria and priorities set forth in this Act, but does not include local government entities identified by the Department of State’s annual Human Rights Report as corrupt entities.
 (6)Modern slaveryThe term modern slavery means— (A)the recruitment, harboring, transportation, provision, or obtaining of a person for the purpose of a commercial sex act in which such commercial sex act is induced by force, fraud, or coercion, or in which the person induced to perform such act has not attained 18 years of age; or
 (B)the recruitment, harboring, transportation, provision, or obtaining of a person for labor or services, through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery.
 (7)Partner countriesThe term partner countries means countries that have a demonstrated commitment to, and institutions capable of, achieving a significant reduction in the incidence of modern slavery within a period of seven years and have been determined to be appropriate to receive funds by the Board of Directors pursuant to the criteria and priorities set forth in this Act.
 (8)Terms defined in title 18, United States CodeTerms defined in title 18, United States Code, and not otherwise defined in this section shall have the meaning provided in such title.February 3, 2016Reported with an amendment